     Case: 3:18-cr-00119-TMR Doc #: 18 Filed: 06/03/19 Page: 1 of 2 PAGEID #: 59




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

UNITED STATES OF AMERICA,                          :   Case No.: 3:18-cr-119

                Plaintiff,                         :   Judge Thomas M. Rose

v.                                                 :   MOTION FOR CONTINUANCE

ROSHAWN WINBURN,                                   :

                Defendant.                         :


        Now comes Defendant, by and through counsel, and hereby moves the Court for a

continuance of the Trial currently scheduled before this court on June 24, 2019, and all other pre-

trial dates that relate thereto.

        As grounds for said Motion, Defendant represents to the Court that both he and his

counsel were affected by the Memorial Day tornados that struck the region on May 27, 2019,

that the loss of power and communication made the review of Discovery received from the

Government very difficult if not impossible, and that more time is needed for both Defendant

and his counsel to review the Discovery, which is voluminous. A continuance will allow

Defendant to adequately prepare for trial. Defendant is willing to waive his rights to a speedy

trial during the time period of the continuance.
     Case: 3:18-cr-00119-TMR Doc #: 18 Filed: 06/03/19 Page: 2 of 2 PAGEID #: 60



                                           Respectfully submitted,

                                           /s/ David P. Williamson
                                           David P. Williamson (#0032614)
                                           BIESER, GREER & LANDIS LLP
                                           6 N. Main Street, Suite 400
                                           Dayton, Ohio 45402-1908
                                           Office: (937) 223-3277
                                           Direct: (937) 250-7776
                                           E-mail: dpw@biesergreer.com
                                           Fax: (937) 223-6339
                                           Attorney for Defendant RoShawn Winburn

                               CERTIFICATE OF SERVICE

         This is to certify that on the 3rd day of June, 2019, a true and correct copy of the
foregoing document was electronically filed with the Clerk of the Court using the CM/ECF
system and that a true and correct copy of the foregoing document was electronically mailed to
all parties who are registered users of the Efiling System.

                                           BIESER, GREER & LANDIS, LLP

                                           /s/ David P. Williamson
                                           David P. Williamson (#0032614)


4842.219118 / 740460
